Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 and 6-25 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior arts of record individually or in combination discloses or render obvious a vertical take-off and landing vehicle and a method of operating a vehicle as recited in the amended claim 1 and claim 20, respectively.
The closest prior arts of record are Noroyan (US2018/0037319) , Crabtree (US (2,718,364), and McGuinness (US 3,514,053). None of the Noroyan, Crabtree, and McGuinness references individually or in combination discloses or render obvious a vertical take-off and landing vehicle wherein the first lateral channel comprises two exit channels and the second lateral channel comprises two exit channels, wherein each of the exit channels comprises an exit channel exhaust port in the side surface of the airframe as recited in the amended claim 1; and a method of operating a vehicle wherein turning on the first plurality of axially oriented fans, the second plurality of axially oriented fans, the first laterally oriented fan and the second laterally oriented fan; capturing air through the first and second intake channels; channeling air from at least one of the first and second intake channels to a respective one of the first and second laterally oriented fans through a respective one of the first and second lateral channels or to a respective exit channel or exhaust port as recited in claim 20. It would not have been obvious to further modify the Noroyan, Crabtree, and McGuinness references because no other reference clearly teach the above identified limitations of claims 1 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The following references are not used in a rejection but are made of record due to particular relevance to the claimed subject matter: 
KIM US 4,824,048, Kim discloses an induction lift flying saucer having a circular shaped air frame which houses a vacuum cell induction lift wing adapted to be used in an aerodynamic generating channel wherein the lift wing includes an airfoil having a leading edge and a trailing edge, a top panel and an acoustically treated hollow interior, and wherein the airfoil includes airtight partitions forming individual cells within the hollow interior and the airfoil has inclined slots extending from the top panel into each of the individual cells.
Jiang (US 2016/0101852), Jiang discloses an annular ducted lift fan system for a VTOL type aircraft. The invention comprises an annular duct, a lift fan set, engines, a central fuselage, a peripheral wing, and means for pneumatic coupling or mechanic coupling of engines and the lift fan set. The lift fan set is mounted in the annular duct and powered by the engines through pneumatic coupling or mechanic coupling. The annular duct is opened with the lift fan set working to provide high lift efficiency in VTOL mode and transition mode and is closed off to reduce drag in cruise mode.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ASSRES H WOLDEMARYAM/            Primary Examiner, Art Unit 3642